EXHIBIT 10.4

 

SUBORDINATED PROMISSORY NOTE

 

Merix Caymans Trading Company Limited

 

September 29, 2005

 

FOR VALUE RECEIVED, Merix Caymans Trading Company Limited, a company
incorporated under the laws of the Cayman Islands with its registered office at
Century Yark, Cricket Square, Hutchins Drive, P.O. Box 2681 GT, Grand Cayman,
British West Indies (the “Company”), unconditionally and irrevocably promises to
pay to the order of Eastern Pacific Circuits Holdings Limited (“Seller”) the
aggregate of (a) Eleven Million U.S. Dollars (U.S.$11,000,000) and (b) an amount
equal to the EBITDA Earnout Consideration (as defined in the SPA, as defined
below) (“Principal”), plus interest on the unpaid balance of the Principal from
the date hereof at the rate of (i) 7% per annum from the date of this Note to
and inclusive of 1 December, 2006, (ii) thereafter 8% per annum to and inclusive
of 1 December 2007, and (iii) thereafter 9% per annum until this Note is fully
paid as specified below (“Fixed Interest Rate”). The maturity date of this Note
is the later of (a) 15 March 2009; and (b) the date that is ten (10) Business
Days after the date on which all Relevant Claims are settled (“Maturity Date”).

 

The Company and the Seller are party to a Seller Subordination Agreement dated
on or about the date of this Note with Standard Chartered Bank (Hong Kong)
Limited as the security agent under the Credit Agreement (as defined below)
(“Seller Subordination Agreement”). The terms of this Note are, where expressly
provided for, subject to the terms of the Seller Subordination Agreement.

 

  1. Purchase Agreement

 

This is the Note referred to in the Master Sale and Purchase Agreement dated
14 April, 2005 as varied by letter agreements dated 28 July, 2005 and
16 September 2005 and further amended by a Supplemental Agreement dated
29 September, 2005 (“SPA”) between the Seller and Merix Corporation as the
Buyer. Capitalised terms used, but not defined, herein shall have the meaning
given to them in the SPA.

 

  2. Subordination to Credit Agreement

 

(a) The Company is a party to a US$30,000,000 credit agreement dated on or about
the date of this Note between (amongst others) the Company and Standard



--------------------------------------------------------------------------------

Chartered Bank (Hong Kong) Limited as the security agent (“Credit Agreement”).
“Senior Obligations” means all of the liabilities and payment obligations of the
Company and its subsidiaries under the Credit Agreement and, subject to
paragraph 2(b), all complete and partial refinancings of such liabilities and
payment obligations. Notwithstanding any other provision in this Note, all
payments hereunder shall be deferred until all the Senior Obligations (actual or
contingent) have been paid and discharged in full unless expressly permitted
under Clause 4 (Permitted Payments) of the Seller Subordination Agreement.

 

(b) If the Senior Obligations are refinanced on an arm’s length basis, the
parties agree to enter into a subordination agreement with the parties advancing
funds for the refinancing on terms similar to those in the Seller Subordination
Agreement in respect of and to the extent that the new advances do not exceed
the Senior Obligations then outstanding.

 

  3. Payment

 

(a) Accrued interest shall be payable in arrears on the first business day of
each March, June, September and December beginning 1 December 2006 (each a
“Quarterly Payment”) and on the Maturity Date; provided that if the prevailing
rate of interest under the Credit Agreement (“Lender Rate”) during the relevant
interest period, is less than the Fixed Interest Rate, the interest payment for
such period shall be the amount calculated at the Lender Rate and the difference
between the accrued interest calculated by reference to the Fixed Interest Rate
and the Lender Rate for such period (“Interest Rate Difference”) shall be paid
on the Maturity Date. Interest shall accrue on the Interest Rate Difference at
the Fixed Interest Rate and the amount of such interest shall be paid on the
Maturity Date.

 

(b) Regardless of the date EBITDA Earnout Consideration is determined, it shall
be deemed to have been outstanding from the date of this Note for all interest
calculation purposes. Once the EBITDA Earnout Consideration is determined, all
accrued and unpaid interest thereon, subject to the interest payment limitations
in Section 3(a), shall be paid on the first Quarterly Payment after such
determination.

 

(c) Principal shall be paid in four equal installments of 25% of the Principal
each on 1 March 2007, 1 December 2007, 1 December 2008 and 15 March 2009 (each a
“Principal Payment”). Each Principal Payment shall be made or deemed satisfied
as follows: (i) first, by reduction of the amount due by the amount of the
Post-Cash Working Capital Shortfall determined pursuant to Clause 6.8 of the SPA
not previously applied to satisfaction of Principal; (ii) second, by reduction
of the amount due by the amount of settled Relevant Claims not previously
applied to the satisfaction of Principal;



--------------------------------------------------------------------------------

(iii) third, by suspension of the payment obligation by the amount of asserted,
but unsettled, Relevant Claims in the manner provided in Section 4 hereof to the
extent that such unsettled Relevant Claims have not previously been applied to
the suspension of Principal Payments; and (iv) fourth, by payment in immediately
available funds.

 

(d) If the Company fails to make any Quarterly Payment or Principal Payment or
pay any part thereof on its due date, interest on the unpaid amount shall accrue
on a day to day basis at the relevant Fixed Interest Rate from but excluding the
due date to and including the date of actual payment.

 

(e) All payments shall be applied to accrued interest and thereafter to
principal.

 

(f) All amounts due hereunder are payable in lawful money of the United States
of America.

 

(g) Principal plus accrued interest may be prepaid at any time without penalty
by the Company.

 

(h) Notwithstanding anything to the contrary contained herein or in the SPA, in
no event shall any amount payable by the Company as interest or other charges on
this Note exceed the highest lawful rate permissible under any law applicable
hereto.

 

  4. Relevant Claims

 

If, in accordance with Schedule 4 of the SPA, the Buyer gives the Seller notice
of a Relevant Claim, and such Relevant Claim is not settled or otherwise
determined by the date of a Principal Payment, the Principal Payment shall be
suspended in the manner described in Section 3(c) by an amount equal to such
unsettled Relevant Claim (“Amount Claimed”). Upon the settlement or
determination of such Relevant Claim, the Principal Payment shall be deemed
satisfied to the extent of the amount settled or otherwise determined in respect
of such Relevant Claim (the “Settled Amount”), and an amount equal to the Amount
Claimed less the Settled Amount, if any, shall be paid to the Seller within ten
(10) Business Days of the settlement or determination of such Relevant Claim.

 

  5. Acceleration

 

(a) The amounts payable hereunder may be declared immediately due and payable by
the Seller if: (a) the Company fails to make any Quarterly Payment when due and
such failure to pay continues for five (5) days, (b) the Company fails to make
any Principal Payment when due, or (c) the Company or any of its subsidiaries or
the



--------------------------------------------------------------------------------

Company’s shareholder raises financing other than the Facility (as defined in
the Credit Agreement), which in a single transaction or a series of related
transactions delivers proceeds in excess of US$50,000,000, or (d) the Company
shall have made an assignment for the benefit of creditors or shall have
admitted in writing its inability to pay its debts as they become due or
consented to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency of all or of substantially all of its property; or
by order of a court of competent jurisdiction a receiver or liquidator or
trustee of the Company or any of its property shall have been appointed and
shall not have been discharged within 60 days, or by decree of such a court the
Company shall have been adjudicated insolvent and such decree shall have
continued undischarged and unstayed for 60 days after the entry thereof; or a
petition to reorganize the Company, pursuant to any bankruptcy or similar
statute applicable to the Company, shall have been filed against the Company and
shall not have been dismissed within 60 days after such filing, or the Company
shall have been adjudicated a bankrupt, or shall have filed a petition in
voluntary bankruptcy under any provision of any bankruptcy law, or shall have
consented to the filing of any bankruptcy or reorganization petition against it
under any such law, or shall have filed a petition to reorganize the Company
pursuant to any applicable law, provided that the foregoing acceleration right
may not be exercised in a manner that causes the outstanding Principal at any
time to be less than the prevailing liability cap, as determined in accordance
with Part 1 of Schedule 9 of the SPA (the “Retained Amount”). Thereafter, on
each date on which the liability cap falls in accordance with Part 1 of Schedule
9 of the SPA, and if Seller has exercised the foregoing acceleration right, the
Company shall forthwith pay to the Seller the difference between the Retained
Amount and the prevailing liability cap.

 

(b) Notwithstanding any other provision in this Note, the Seller’s rights under
paragraph (a) above may only be exercised in accordance with the Seller
Subordination Agreement.

 

  6. Amendments to the Credit Agreement

 

(a) Subject to paragraph (b) below, the Company shall not, without the written
consent of the Seller agree to any amendment of any term of the Credit
Agreement, except for an amendment which:

 

(i) is procedural or administrative in nature; or

 

(ii) does not result in the Company being subjected to more onerous obligations
than those existing at the date hereof or which would otherwise prejudice the
Seller’s rights under this Note.



--------------------------------------------------------------------------------

  (b) If:

 

  (i) an Event of Default has been declared (other than in respect of a matter
referred to in Clause 20.3(b) (Breach of other obligations) under the Credit
Agreement) and is outstanding under the Credit Agreement; or

 

  (ii) an Event of Default has been declared in respect of a matter referred to
in Clause 20.3(b) (Breach of other obligations) under the Credit Agreement and
the Facility Agent has taken action to accelerate the Senior Obligations in
respect of such an Event of Default,

 

the Company may agree to any amendment of any term of the Credit Agreement
without the consent of the Seller.

 

  7. No set-off, counterclaim, deduction or withholding

 

All sums payable under this Note shall be paid in full without set-off or
counterclaiming for any reason and without deduction of or withholding for any
taxes, duties levies, imposts or charges of any nature other than as
contemplated in paragraphs 3(c), 4 and 5 hereof.

 

  8. Waiver

 

The Company hereby waives demand, protest and notice of demand, protest and
nonpayment and consent to any and all renewals and extensions of the time of
payment under this Note.

 

  9. Assignability

 

Neither the Seller nor the Company may assign, transfer, endorse or in any other
way alienate any of its rights under this Note whether in whole or in part.

 

  10. Governing Law and Dispute Resolution

 

This Note is governed by the laws of the Hong Kong Special Administrative Region
of the People’s Republic of China. Any dispute arising under this Note shall be
resolved in accordance with Clause 29 of the SPA.

 

MERIX CAYMANS TRADING COMPANY LIMITED

/s/ Mark R. Hollinger

--------------------------------------------------------------------------------

Name:

  Mark R. Hollinger

Title:

  Chairman